EXHIBIT 10.81

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (this “Agreement”), dated as of March 23, 2007, is entered
into between Tri-S Security Corporation, and its affiliates The Cornwall Group,
Inc., Vanguard Security, Inc., Forestville Corporation, Vanguard Security of
Broward County, Inc., On Guard Security and Investigations, Inc., Protection
Technologies Corporation, International Monitoring, Inc., Armor Security, Inc.,
Guardsource Corp. and Virtual Guard Source, Inc. (collectively “Pledgor”) and
LSQ Funding Group, L.C. and BRE LLC (individually and collectively “Secured
Party”), with reference to the following:

WHEREAS, Pledgor and Secured Party are parties to that certain Credit Agreement
(as amended, restated, or otherwise modified from time to time, the “Credit
Agreement”), of even date herewith, pursuant to which Secured Party has agreed
to make certain financial accommodations to Pledgor;

WHEREAS, Pledgor beneficially owns or controls the Equity Interests (as
hereinafter defined) in the Issuers (as hereinafter defined);

WHEREAS, to induce Secured Party to make the financial accommodations provided
to Pledgor pursuant to the Credit Agreement, Pledgor desires to pledge, grant,
transfer, and assign to Secured Party a security interest in the Collateral (as
hereinafter defined) to secure the Secured Obligations (as hereinafter defined),
as provided herein.

NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations, and warranties set forth herein and for other good and valuable
consideration, the parties hereto agree as follows:

1. Definitions and Construction.

1.1 Definitions. All initially capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed thereto in the Credit Agreement.
As used in this Agreement:

1.1.1 “Bankruptcy Code” means United States Bankruptcy Code (11 U.S.C.
Section 101 et seq.), as in effect from time to time, and any successor statute
thereto.

1.1.2 “Business Day” means any day that is not a Saturday, Sunday, or other day
on which national banks are authorized or required to close.

1.1.3 “Code” means the Uniform Commercial Code as in effect in the State of from
time to time.

1.1.4 “Credit Agreement” shall have the meaning ascribed thereto in the recitals
to this Agreement.

 

1



--------------------------------------------------------------------------------

1.1.5 “Credit Documents” shall mean the Credit Agreement and all other
agreements, instruments, or other documents entered into or executed in
connection therewith, in each case, as amended, restated, or otherwise modified
from time to time.

1.1.6 “Collateral” shall mean the Pledged Interests, the Future Rights, and the
Proceeds, collectively.

1.1.7 “Equity Interests” means the securities, shares, units, options, warrants,
interests, participations, or other equivalents (regardless of how designated)
of or in a corporation, partnership, limited liability company, or similar
entity, whether voting or nonvoting, certificated or uncertificated, including
general partner partnership interests, limited partner partnership interests,
common stock, preferred stock, or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934).

1.1.8 “Event of Default” shall have the meaning ascribed thereto in the Credit
Agreement.

1.1.9 “Future Rights” shall mean: (a) all Equity Interests (other than Pledged
Interests) of the Issuers, and all securities convertible or exchangeable into,
and all warrants, options, or other rights to purchase, Equity Interests of the
Issuers; and (b) the certificates or instruments representing such Equity
Interests, convertible or exchangeable securities, warrants, and other rights
and all dividends, cash, options, warrants, rights, instruments, and other
property or proceeds from time to time received, receivable, or otherwise
distributed in respect of or in exchange for any or all of such Equity
Interests.

1.1.10 “Holder” and “Holders” shall have the meanings ascribed thereto in this
Agreement.

1.1.11 “Issuers” shall mean each of the Persons identified as an Issuer on
Schedule 1 attached hereto (or any addendum thereto), and any successors
thereto, whether by merger or otherwise.

1.1.12 “Lien” shall mean any lien, mortgage, pledge, assignment (including any
assignment of rights to receive payments of money), security interest, charge,
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, or any agreement to give
any security interest).

1.1.13 “Pledged Interests” shall mean (a) all Equity Interests of the Issuers
identified on Schedule 1; and (b) the certificates or instruments representing
such Equity Interests.

1.1.14 “Pledgor” shall have the meaning ascribed thereto in the preamble to this
Agreement.

1.1.15 “Proceeds” shall mean all proceeds (including proceeds of proceeds) of
the Pledged Interests and Future Rights including all: (a) rights, benefits,
distributions, premiums, profits, dividends, interest, cash, instruments,
documents of title, accounts, contract

 

2



--------------------------------------------------------------------------------

rights, inventory, equipment, general intangibles, payment intangibles, deposit
accounts, chattel paper, and other property from time to time received,
receivable, or otherwise distributed in respect of or in exchange for, or as a
replacement of or a substitution for, any of the Pledged Interests, Future
Rights, or proceeds thereof (including any cash, Equity Interests, or other
securities or instruments issued after any recapitalization, readjustment,
reclassification, merger or consolidation with respect to the Issuers and any
security entitlements, as defined in Section 8-102(a)(17) of the Code, with
respect thereto); (b) “proceeds,” as such term is defined in
Section 9-102(a)(64) of the Code; (c) proceeds of any insurance, indemnity,
warranty, or guaranty (including guaranties of delivery) payable from time to
time with respect to any of the Pledged Interests, Future Rights, or proceeds
thereof; (d) payments (in any form whatsoever) made or due and payable to
Pledgor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Pledged Interests,
Future Rights, or proceeds thereof; and (e) other amounts from time to time paid
or payable under or in connection with any of the Pledged Interests, Future
Rights, or proceeds thereof.

1.1.16 “Registered Organization” shall have the meaning ascribed thereto in
Section 9-102(a)(70) of the Code.

1.1.17 “Secured Obligations” shall mean all liabilities, obligations, or
undertakings owing by Pledgor to Secured Party of any kind or description
arising out of or outstanding under, advanced or issued pursuant to, or
evidenced by the Credit Agreement, this Agreement, or the other Credit
Documents, irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, voluntary or
involuntary, whether now existing or hereafter arising, and including all
interest (including interest that accrues after the filing of a case under the
Bankruptcy Code) and any and all costs, fees (including attorneys fees), and
expenses which Pledgor is required to pay pursuant to any of the foregoing, by
law, or otherwise.

1.1.18 “Secured Party” shall have the meaning ascribed thereto in the preamble
to this Agreement, together with its successors or assigns.

1.1.19 “Securities Act” shall have the meaning ascribed thereto in Section 9.3
of this Agreement.

1.2 Construction.

1.2.1 Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular and to the singular include the
plural, the part includes the whole, the term “including” is not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and other similar terms in this Agreement refer to this Agreement
as a whole and not exclusively to any particular provision of this Agreement.
Article, section, subsection, exhibit, and schedule references are to this
Agreement unless otherwise specified. All of the exhibits or schedules attached
to this Agreement shall be deemed incorporated herein by reference. Any
reference to any of the following documents includes any and all alterations,
amendments, restatements, extensions, modifications, renewals, or supplements
thereto or thereof, as applicable: this Agreement, the Credit Agreement, or any
of the other Credit Documents.

 

3



--------------------------------------------------------------------------------

1.2.2 Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against Secured Party or Pledgor, whether under any rule
of construction or otherwise. On the contrary, this Agreement has been reviewed
by both of the parties and their respective counsel and shall be construed and
interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of the parties hereto.

1.2.3 In the event of any direct conflict between the express terms and
provisions of this Agreement and of the Credit Agreement, the terms and
provisions of the Credit Agreement shall control.

2. Pledge. As security for the prompt payment and performance of the Secured
Obligations in full by Pledgor when due, whether at stated maturity, by
acceleration or otherwise (including amounts that would become due but for the
operation of the provisions of the Bankruptcy Code), Pledgor hereby pledges,
grants, transfers, and assigns to Secured Party a security interest in all of
Pledgor’s right, title, and interest in and to the Collateral. This Agreement
and the security interest granted hereby shall terminate upon full and timely
compliance with section 3.3(d) of the Credit Agreement.

3. Delivery and Registration of Collateral.

3.1 With the exception of 40% of the shares of stock of Paragon, upon execution
of this Agreement, all certificates or instruments representing or evidencing
the Collateral shall be delivered by Pledgor to Secured Party or Secured Party’s
designee pursuant hereto and shall be held by or on behalf of Secured Party
pursuant hereto, and shall be in suitable form for transfer by delivery, or
shall be accompanied by duly executed indorsement certificate in the form
attached hereto as Exhibit A or other instrument of transfer or assignment in
blank, in form and substance satisfactory to Secured Party.

3.2 Upon the occurrence and during the continuance of an Event of Default,
Secured Party shall have the right, at any time in its discretion and without
notice to Pledgor, to transfer to or to register on the books of the Issuers (or
of any other Person maintaining records with respect to the Collateral) in the
name of Secured Party or any of its nominees any or all of the Collateral. In
addition, Secured Party shall have the right at any time to exchange
certificates or instruments representing or evidencing Collateral for
certificates or instruments of smaller or larger denominations.

3.3 If, at any time and from time to time, any Collateral (including any
certificate or instrument representing or evidencing any Collateral) is in the
possession of a Person other than Secured Party or Pledgor (a “Holder”), then
Pledgor shall immediately, at Secured Party’s option, either cause such
Collateral to be delivered into Secured Party’s possession, or cause such Holder
to enter into a control agreement, in form and substance satisfactory to Secured
Party, and take all other steps deemed necessary by Secured Party to perfect the
security interest of Secured Party in such Collateral, all pursuant to Sections
9-106 and 9-313 of the Code or other applicable law governing the perfection of
Secured Party’s security interest in the Collateral in the possession of such
Holder.

 

4



--------------------------------------------------------------------------------

3.4 Any and all Collateral (including dividends, interest, and other cash
distributions) at any time received or held by Pledgor shall be so received or
held in trust for Secured Party, shall be segregated from other funds and
property of Pledgor and shall be forthwith delivered to Secured Party in the
same form as so received or held, with any necessary indorsements; provided that
cash dividends or distributions received by Pledgor, may be retained by Pledgor
Error! Reference source not found. and used in the ordinary course of Pledgor’s
business.

3.5 If at any time, and from time to time, any Collateral consists of an
uncertificated security or a security in book entry form, then Pledgor shall
immediately cause such Collateral to be registered or entered, as the case may
be, in the name of Secured Party, or otherwise cause Secured Party’s security
interest thereon to be perfected in accordance with applicable law.

4. Voting Rights and Dividends.

4.1 So long as no Event of Default shall have occurred and be continuing,
Pledgor shall be entitled to exercise any and all voting and other consensual
rights pertaining to the Collateral or any part thereof for any purpose not
inconsistent with the terms of the Credit Documents and shall be entitled to
receive and retain any cash dividends or distributions paid or distributed in
respect of the Collateral.

4.2 Upon the occurrence and during the continuance of an Event of Default, all
rights of Pledgor to exercise the voting and other consensual rights or receive
and retain cash dividends or distributions that it would otherwise be entitled
to exercise or receive and retain, shall cease, and all such rights shall
thereupon become vested in Secured Party, who shall thereupon have the sole
right to exercise such voting or other consensual rights and to receive and
retain such cash dividends and distributions. Pledgor shall execute and deliver
(or cause to be executed and delivered) to Secured Party all such proxies and
other instruments as Secured Party may reasonably request for the purpose of
enabling Secured Party to exercise the voting and other rights which it is
entitled to exercise and to receive the dividends and distributions that it is
entitled to receive and retain pursuant to the preceding sentence.

5. Representations and Warranties. Pledgor represents, warrants, and covenants
as follows:

5.1 Pledgor has taken all steps it deems necessary or appropriate to be informed
on a continuing basis of changes or potential changes affecting the Collateral
(including rights of conversion and exchange, rights to subscribe, payment of
dividends, reorganizations or recapitalization, tender offers and voting and
registration rights), and Pledgor agrees that Secured Party shall have no
responsibility or liability for informing Pledgor of any such changes or
potential changes or for taking any action or omitting to take any action with
respect thereto.

5.2 Pledgor is a Registered Organization, organized under the laws of its state
of incorporation.

 

5



--------------------------------------------------------------------------------

5.3 All information herein or hereafter supplied to Secured Party by or on
behalf of Pledgor in writing with respect to the Collateral is, or in the case
of information hereafter supplied will be, accurate and complete in all material
respects.

5.4 Pledgor is and will be the sole legal and beneficial owner of the Collateral
(including the Pledged Interests and all other Collateral acquired by Pledgor
after the date hereof) free and clear of any adverse claim, Lien, or other
right, title, or interest of any party, other than the Liens in favor of Secured
Party.

5.5 Other than 40% of the share of stock of Paragon, this Agreement, and the
delivery to Secured Party of the Pledged Interests representing Collateral (or
the control agreements referred to in this Agreement), creates a valid,
perfected, and first priority security interest in one hundred percent (100%) of
the Pledged Interests in favor of Secured Party securing payment of the Secured
Obligations, and all actions necessary to achieve such perfection have been duly
taken.

5.6 Schedule 1 to this Agreement is true and correct and complete in all
material respects. Without limiting the generality of the foregoing: (i) except
as set forth on Schedule 1, all the Pledged Interests are in certificated form,
and, except to the extent registered in the name of Secured Party or its nominee
pursuant to the provisions of this Agreement, are registered in the name of
Pledgor; and (ii) the Pledged Interests as to each of the Issuers constitute at
least the percentage of all the fully diluted issued and outstanding Equity
Interests of such Issuer as set forth in Schedule 1 to this Agreement.

5.7 There are no presently existing Future Rights or Proceeds owned by Pledgor.

5.8 The Pledged Interests have been duly authorized and validly issued and are
fully paid and nonassessable.

5.9 Neither the pledge of the Collateral pursuant to this Agreement nor the
extensions of credit represented by the Secured Obligations violates Regulation
T, U or X of the Board of Governors of the Federal Reserve System.

6. Further Assurances.

6.1 Pledgor agrees that from time to time, at the expense of Pledgor, Pledgor
will promptly execute and deliver all further instruments and documents, and
take all further action that may be necessary or reasonably desirable, or that
Secured Party may request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable Secured Party to exercise
and enforce its rights and remedies hereunder with respect to any Collateral.
Without limiting the generality of the foregoing, Pledgor will: (i) at the
request of Secured Party, mark conspicuously each of its records pertaining to
the Collateral with a legend, in form and substance reasonably satisfactory to
Secured Party, indicating that such Collateral is subject to the security
interest granted hereby; (ii) execute and such instruments or notices, as may be
necessary or reasonably desirable, or as Secured Party may request, in order to
perfect and preserve the first priority security interests granted or purported
to be granted hereby; (iii) allow inspection of the Collateral by Secured Party
or Persons designated by Secured Party; and (iv) appear in and defend any action
or proceeding that may affect Pledgor’s title to or Secured Party’s security
interest in the Collateral.

 

6



--------------------------------------------------------------------------------

6.2 Pledgor hereby authorizes Secured Party to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral. A carbon, photographic, or other reproduction of this Agreement
or any financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.

6.3 Pledgor will furnish to Secured Party, upon the request of Secured Party:
(i) a certificate executed by an authorized officer of Pledgor, and dated as of
the date of delivery to Secured Party, itemizing in such detail as Secured Party
may request, the Collateral which, as of the date of such certificate, has been
delivered to Secured Party by Pledgor pursuant to the provisions of this
Agreement; and (ii) such statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as Secured Party may request.

7. Covenants of Pledgor. Pledgor shall:

7.1 Perform each and every covenant in the Credit Documents applicable to
Pledgor;

7.2 Neither change its jurisdiction of organization nor cease to be a Registered
Organization, in each case, without giving Secured Party at least thirty
(30) days prior written notice thereof;

7.3 To the extent it may lawfully do so, use its best efforts to prevent the
Issuers from issuing Future Rights or Proceeds, except for cash dividends and
other distributions to be paid by any Issuer to Pledgor; and

7.4 Upon receipt by Pledgor of any material notice, report, or other
communication from any of the Issuers or any Holder relating to all or any part
of the Collateral, deliver such notice, report or other communication to Secured
Party as soon as possible, but in no event later than five (5) days following
the receipt thereof by Pledgor.

8. Secured Party as Pledgor’s Attorney-in-Fact.

8.1 Pledgor hereby irrevocably appoints Secured Party as Pledgor’s
attorney-in-fact, with full authority in the place and stead of Pledgor and in
the name of Pledgor, Secured Party or otherwise, from time to time at Secured
Party’s discretion, to take any action and to execute any instrument that
Secured Party may reasonably deem necessary or advisable to accomplish the
purposes of this Agreement, including: (i) upon the occurrence and during the
continuance of an Event of Default, to receive, indorse, and collect all
instruments made payable to Pledgor representing any dividend, interest payment
or other distribution in respect of the Collateral or any part thereof to the
extent permitted hereunder and to give full discharge for the same and to
execute and file governmental notifications and reporting forms; (ii) to enter
into any control agreements Secured Party deems necessary pursuant to this
Agreement; or (iii) to arrange for the transfer of the Collateral on the books
of any of the Issuers or any other Person to the name of Secured Party or to the
name of Secured Party’s nominee.

 

7



--------------------------------------------------------------------------------

8.2 In addition to the designation of Secured Party as Pledgor’s
attorney-in-fact, Pledgor hereby irrevocably appoints Secured Party as Pledgor’s
agent and attorney-in-fact to make, execute and deliver any and all documents
and writings which may be necessary or appropriate for approval of, or be
required by, any regulatory authority located in any city, county, state or
country where Pledgor or any of the Issuers engage in business, in order to
transfer or to more effectively transfer any of the Pledged Interests or
otherwise enforce Secured Party’s rights hereunder.

9. Remedies upon Default. Upon the occurrence and during the continuance of an
Event of Default:

9.1 Secured Party may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the Code
(irrespective of whether the Code applies to the affected items of Collateral),
and Secured Party may also without notice (except as specified below) sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of Secured Party’s offices or
elsewhere, for cash, on credit or for future delivery, at such time or times and
at such price or prices and upon such other terms as Secured Party may deem
commercially reasonable, irrespective of the impact of any such sales on the
market price of the Collateral. To the maximum extent permitted by applicable
law, Secured Party may be the purchaser of any or all of the Collateral at any
such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply all or any part of the
Secured Obligations as a credit on account of the purchase price of any
Collateral payable at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of Pledgor,
and Pledgor hereby waives (to the extent permitted by law) all rights of
redemption, stay, or appraisal that it now has or may at any time in the future
have under any rule of law or statute now existing or hereafter enacted. Pledgor
agrees that, to the extent notice of sale shall be required by law, at least ten
(10) calendar days notice to Pledgor of the time and place of any public sale or
the time after which a private sale is to be made shall constitute reasonable
notification. Secured Party shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. To the maximum extent permitted
by law, Pledgor hereby waives any claims against Secured Party arising because
the price at which any Collateral may have been sold at such a private sale was
less than the price that might have been obtained at a public sale, even if
Secured Party accepts the first offer received and does not offer such
Collateral to more than one offeree.

9.2 Pledgor hereby agrees that any sale or other disposition of the Collateral
conducted in conformity with reasonable commercial practices of banks, insurance
companies, or other financial institutions in the city and state where Secured
Party is located in disposing of property similar to the Collateral shall be
deemed to be commercially reasonable.

9.3 Pledgor hereby acknowledges that the sale by Secured Party of any Collateral
pursuant to the terms hereof in compliance with the Securities Act of 1933 as
now in effect or as hereafter amended, or any similar statute hereafter adopted
with similar purpose or effect (the

 

8



--------------------------------------------------------------------------------

“Securities Act”), as well as applicable “Blue Sky” or other state securities
laws, may require strict limitations as to the manner in which Secured Party or
any subsequent transferee of the Collateral may dispose thereof. Pledgor
acknowledges and agrees that in order to protect Secured Party’s interest it may
be necessary to sell the Collateral at a price less than the maximum price
attainable if a sale were delayed or were made in another manner, such as a
public offering under the Securities Act. Pledgor has no objection to sale in
such a manner and agrees that Secured Party shall have no obligation to obtain
the maximum possible price for the Collateral. Without limiting the generality
of the foregoing, Pledgor agrees that, upon the occurrence and during the
continuation of an Event of Default, Secured Party may, subject to applicable
law, from time to time attempt to sell all or any part of the Collateral by a
private placement, restricting the bidders and prospective purchasers to those
who will represent and agree that they are purchasing for investment only and
not for distribution. In so doing, Secured Party may solicit offers to buy the
Collateral or any part thereof for cash, from a limited number of investors
reasonably believed by Secured Party to be institutional investors or other
accredited investors who might be interested in purchasing the Collateral. If
Secured Party shall solicit such offers, then the acceptance by Secured Party of
one of the offers shall be deemed to be a commercially reasonable method of
disposition of the Collateral.

9.4 If Secured Party shall determine to exercise its right to sell all or any
portion of the Collateral pursuant to this Section, Pledgor agrees that, upon
request of Secured Party, Pledgor will, at its own expense:

9.4.1 use its best efforts to execute and deliver, and cause the Issuers and the
directors and officers thereof to execute and deliver, all such instruments and
documents, and to do or cause to be done all such other acts and things, as may
be necessary or, in the opinion of Secured Party, advisable to register such
Collateral under the provisions of the Securities Act, and to cause the
registration statement relating thereto to become effective and to remain
effective for such period as prospectuses are required by law to be furnished,
and to make all amendments and supplements thereto and to the related
prospectuses which, in the opinion of Secured Party, are necessary or advisable,
all in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto;

9.4.2 use its best efforts to qualify the Collateral under the state securities
laws or “Blue Sky” laws and to obtain all necessary governmental approvals for
the sale of the Collateral, as requested by Secured Party;

9.4.3 cause the Issuers to make available to their respective security holders,
as soon as practicable, an earnings statement which will satisfy the provisions
of the Securities Act;

9.4.4 execute and deliver, or cause the officers and directors of the Issuers to
execute and deliver, to any person, entity or governmental authority as Secured
Party may choose, any and all documents and writings which, in Secured Party’s
reasonable judgment, may be necessary or appropriate for approval, or be
required by, any regulatory authority located in any city, county, state or
country where Pledgor or the Issuers engage in business, in order to transfer or
to more effectively transfer the Pledged Interests or otherwise enforce Secured
Party’s rights hereunder; and

 

9



--------------------------------------------------------------------------------

9.4.5 do or cause to be done all such other acts and things as may be necessary
to make such sale of the Collateral or any part thereof valid and binding and in
compliance with applicable law.

Pledgor acknowledges that there is no adequate remedy at law for failure by it
to comply with the provisions of this Section and that such failure would not be
adequately compensable in damages, and therefore agrees that its agreements
contained in this Section may be specifically enforced.

9.5 PLEDGOR EXPRESSLY WAIVES TO THE MAXIMUM EXTENT PERMITTED BY LAW: (i) ANY
CONSTITUTIONAL OR OTHER RIGHT TO A JUDICIAL HEARING PRIOR TO THE TIME SECURED
PARTY DISPOSES OF ALL OR ANY PART OF THE COLLATERAL AS PROVIDED IN THIS SECTION;
(ii) ALL RIGHTS OF REDEMPTION, STAY, OR APPRAISAL THAT IT NOW HAS OR MAY AT ANY
TIME IN THE FUTURE HAVE UNDER ANY RULE OF LAW OR STATUTE NOW EXISTING OR
HEREAFTER ENACTED; AND (iii) ANY REQUIREMENT OF NOTICE, DEMAND, OR ADVERTISEMENT
FOR SALE.

10. Application of Proceeds. Upon the occurrence and during the continuance of
an Event of Default, any cash held by Secured Party as Collateral and all cash
Proceeds received by Secured Party in respect of any sale of, collection from,
or other realization upon all or any part of the Collateral pursuant to the
exercise by Secured Party of its remedies as a secured creditor shall be applied
from time to time by Secured Party as provided in the Credit Agreement.

11. Indemnity and Expenses. Pledgor agrees:

11.1 To indemnify and hold harmless Secured Party and each of its directors,
officers, employees, agents and affiliates from and against any and all claims,
damages, demands, losses, obligations, judgments and liabilities (including,
without limitation, reasonable attorneys’ fees and expenses) in any way arising
out of or in connection with this Agreement or the Secured Obligations, except
to the extent the same shall arise as a result of the gross negligence or
willful misconduct of the party seeking to be indemnified; and

11.2 To pay and reimburse Secured Party upon demand for all reasonable costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) that Secured Party may incur in connection with (i) the custody, use
or preservation of, or the sale of, collection from or other realization upon,
any of the Collateral, including the reasonable expenses of re-taking, holding,
preparing for sale or lease, selling or otherwise disposing of or realizing on
the Collateral, (ii) the exercise or enforcement of any rights or remedies
granted hereunder, under the Credit Agreement, or under any of the other Credit
Documents or otherwise available to it (whether at law, in equity or otherwise),
or (iii) the failure by Pledgor to perform or observe any of the provisions
hereof. The provisions of this Section shall survive the execution and delivery
of this Agreement, the repayment of any of the Secured Obligations, the
termination of the commitments of Secured Party under the Credit Agreement and
the termination of this Agreement or any other Credit Document.

 

10



--------------------------------------------------------------------------------

12. Duties of Secured Party. The powers conferred on Secured Party hereunder are
solely to protect its interests in the Collateral and shall not impose on it any
duty to exercise such powers. Except as provided in Section 9-207 of the Code,
Secured Party shall have no duty with respect to the Collateral or any
responsibility for taking any necessary steps to preserve rights against any
Persons with respect to any Collateral.

13. Choice of Law and Venue; Submission to Jurisdiction; Service of Process.

13.1 THE VALIDITY OF THIS AGREEMENT, ITS CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT, AND THE RIGHTS OF THE PARTIES HERETO SHALL BE DETERMINED UNDER,
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA
(WITHOUT REFERENCE TO THE CHOICE OF LAW PRINCIPLES THEREOF). THE PARTIES AGREE
THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT SHALL
BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE
UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF FLORIDA OR ANY COURT OF
THE STATE OF FLORIDA LOCATED IN ORANGE COUNTY OR, AT THE SOLE OPTION OF SECURED
PARTY, IN ANY OTHER COURT IN WHICH SECURED PARTY SHALL INITIATE LEGAL OR
EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER
IN CONTROVERSY.

13.2 PLEDGOR HEREBY SUBMITS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION.

13.3 PLEDGOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT, OR OTHER
PROCESS ISSUED IN ANY ACTION OR PROCEEDING AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINT, OR OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO PLEDGOR AT ITS ADDRESS FOR NOTICES IN ACCORDANCE WITH THIS
AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
PLEDGOR’S ACTUAL RECEIPT THEREOF OR THREE DAYS AFTER DEPOSIT IN THE UNITED
STATES MAILS, PROPER POSTAGE PREPAID.

13.4 NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO AFFECT THE RIGHT OF
SECURED PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR TO
PRECLUDE THE ENFORCEMENT BY SECURED PARTY OF ANY JUDGMENT OR ORDER OBTAINED IN
SUCH FORUM OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT TO ENFORCE SAME IN
ANY OTHER APPROPRIATE FORUM OR JURISDICTION.

 

11



--------------------------------------------------------------------------------

14. Amendments; etc. No amendment or waiver of any provision of this Agreement
nor consent to any departure by Pledgor herefrom shall in any event be effective
unless the same shall be in writing and signed by Secured Party, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No failure on the part of Secured Party to
exercise, and no delay in exercising any right under this Agreement, any other
Credit Document, or otherwise with respect to any of the Secured Obligations,
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right under this Agreement, any other Credit Document, or otherwise with
respect to any of the Secured Obligations preclude any other or further exercise
thereof or the exercise of any other right. The remedies provided for in this
Agreement or otherwise with respect to any of the Secured Obligations are
cumulative and not exclusive of any remedies provided by law.

15. Notices. Unless otherwise specifically provided herein, all notices shall be
in writing addressed to the respective party as set forth below: and may be
personally served, faxed, telecopied or sent by overnight courier service or
United States mail:

If to Pledgor as provided in the Credit Agreement:

If to Secured Party as provided in the Credit Agreement.

Any notice given pursuant to this section shall be deemed to have been given:
(a) if delivered in person, when delivered; (b) if delivered by fax, on the date
of transmission if transmitted on a Business Day before 4:00 p.m. at the place
of receipt or, if not, on the next succeeding Business Day; (c) if delivered by
overnight courier, two (2) days after delivery to such courier properly
addressed; or (d) if by United States mail, four (4) Business Days after
depositing in the United States mail, with postage prepaid and properly
addressed. Any party hereto may change the address or fax number at which it is
to receive notices hereunder by notice to the other party in writing in the
foregoing manner.

16. Continuing Security Interest. This Agreement shall create a continuing
security interest in the Collateral and shall: (a) remain in full force and
effect until the indefeasible payment in full of the Secured Obligations,
including the cash collateralization, expiration, or cancellation of all Secured
Obligations, if any, consisting of letters of credit, and the full and final
termination of any commitment to extend any financial accommodations under the
Credit Agreement; (b) be binding upon Pledgor and its successors and assigns;
and (c) inure to the benefit of Secured Party and its successors, transferees,
and assigns. Upon the indefeasible payment in full of the Secured Obligations,
including the cash collateralization, expiration, or cancellation of all Secured
Obligations, if any, consisting of letters of credit, and the full and final
termination of any commitment to extend any financial accommodations under the
Credit Agreement, the security interests granted herein shall automatically
terminate and all rights to the Collateral shall revert to Pledgor. Upon any
such termination, Secured Party will, at Pledgor’s expense, execute and deliver
to Pledgor such documents as Pledgor shall reasonably request to evidence such
termination. Such documents shall be prepared by Pledgor and shall be in form
and substance reasonably satisfactory to Secured Party.

 

12



--------------------------------------------------------------------------------

17. Security Interest Absolute. To the maximum extent permitted by law, all
rights of Secured Party, all security interests hereunder, and all obligations
of Pledgor hereunder, shall be absolute and unconditional irrespective of:

17.1 any lack of validity or enforceability of any of the Secured Obligations or
any other agreement or instrument relating thereto, including any of the Credit
Documents;

17.2 any change in the time, manner, or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from any of the Credit Documents, or any
other agreement or instrument relating thereto;

17.3 any exchange, release, or non-perfection of any other collateral, or any
release or amendment or waiver of or consent to departure from any guaranty for
all or any of the Secured Obligations; or

17.4 any other circumstances that might otherwise constitute a defense available
to, or a discharge of, Pledgor.

18. Headings. Section and subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement or be given any substantive effect.

19. Severability. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

20. Counterparts; Telefacsimile Execution. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same Agreement. Delivery of an executed
counterpart of this Agreement by telefacsimile shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telefacsimile also shall
deliver an original executed counterpart of this Agreement but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, or binding effect hereof.

21. Waiver of Marshaling. Each of Pledgor and Secured Party acknowledges and
agrees that in exercising any rights under or with respect to the Collateral:
(a) Secured Party is under no obligation to marshal any Collateral; (b) may, in
its absolute discretion, realize upon the Collateral in any order and in any
manner it so elects; and (c) may, in its absolute discretion, apply the proceeds
of any or all of the Collateral to the Secured Obligations in any order and in
any manner it so elects. Pledgor and Secured Party waive any right to require
the marshaling of any of the Collateral.

 

13



--------------------------------------------------------------------------------

22. Waiver of Jury Trial. PLEDGOR AND SECURED PARTY HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. PLEDGOR AND SECURED PARTY REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

[Signature page to follow.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgor and Secured Party have caused this Agreement to be
duly executed and delivered by their officers thereunto duly authorized as of
the date first written above.

 

TRI-S SECURITY CORPORATION By:  

/s/ Robert K. Mills

Name:   Robert K. Mills Title:   Chief Financial Officer PARAGON SYSTEMS, INC.
By:  

/s/ Robert K. Mills

Name:   Robert K. Mills Title:   Secretary THE CORNWALL GROUP, INC. By:  

/s/ Robert K. Mills

Name:   Robert K. Mills Title:   Secretary VANGUARD SECURITY, INC. By:  

/s/ Robert K. Mills

Name:   Robert K. Mills Title:   Secretary

 

15



--------------------------------------------------------------------------------

FORESTVILLE CORPORATION By:  

/s/ Robert K. Mills

Name:   Robert K. Mills Title:   Secretary VANGUARD SECURITY OF BROWARD COUNTY,
INC. By:  

/s/ Robert K. Mills

Name:   Robert K. Mills Title:   Secretary ON GUARD SECURITY AND INVESTIGATIONS,
INC. By:  

/s/ Robert K. Mills

Name:   Robert K. Mills Title:   Secretary ARMOR SECURITY, INC. By:  

/s/ Robert K. Mills

Name:   Robert K. Mills Title:   Secretary

 

16



--------------------------------------------------------------------------------

PROTECTION TECHNOLOGIES CORPORATION By:  

/s/ Robert K. Mills

Name:   Robert K. Mills Title:   Secretary INTERNATIONAL MONITORING, INC. By:  

/s/ Robert K. Mills

Name:   Robert K. Mills Title:   Secretary GUARDSOURCE CORP. By:  

/s/ Robert K. Mills

Name:   Robert K. Mills Title:   Secretary VIRTUAL GUARD SOURCE CORP. By:  

/s/ Robert K. Mills

Name:   Robert K. Mills Title:   Secretary

 

17



--------------------------------------------------------------------------------

LSQ Funding Group, L.C. By:  

/s/ Maxwell Eliscu

Name:   Maxwell Eliscu Title:   Manager BRE LLC By:  

/s/ Maxwell Eliscu

Name:   Maxwell Eliscu Title:   Manager

 

18